DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 has been placed in the record and considered by the examiner.

Response to Amendment
The amendment filed 08/24/2022 has been entered.  Claims 1, 45, 50, 53 and 73 have been amended; claim 54 has been canceled (claims 2, 4-5, 8-10, 12-44, 46, 48-49, 56-69 71 and 74 were canceled in a previous amendment); and new claims 76 and 77 have been added.  Claims 1, 3, 6-7, 11, 45, 47, 50-53, 55, 70, 72-73 and 75-77 remain pending in the application. 

Response to Arguments
Applicant' s arguments with respect to allowability of claims 1, 3, 6-7, 11, 45, 47, 50-53, 55, 70, 72-73 and 75-77 have been considered, but are moot in view of the new grounds of rejection set forth herein. 	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1, 3, 6, 45, 47, 50, 52, 73 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US PG Pub 2018/0192416 A1, hereinafter “Yin”), as supported by provisional application no. 62/442864 filed on January 5, 2017, in view of Guan et al. (WO2017/177443 A1, hereinafter “Guan”).
	Regarding claim 1, Yin teaches a method for uplink transmission, comprising: 
determining, by a terminal device, at least two resource sets (FIG. 16, ¶¶ [0196] – [0198] disclose that the UE determines the location of a resource set for transmitting reference signal(s)/DMRS and a resource set for transmitting UCI data); receiving, by the terminal device, a configuration signaling sent by an access network device (¶ [0054] discloses that the PUCCH format of a UE is configured by a base station; ¶¶ [0197], [0198] The RS location {and the UCI location as illustrated in FIG. 16} within a 2-symbol PUCCH can be semi-statically configured by higher layer signaling for a given UE 102. The RS location within a 2-symbol PUCCH can be dynamically indicated by a DCI {interpreted as the terminal device receives from an access network device (i.e. base station) higher layer signaling or DCI (i.e. configuration signaling));determining, by the terminal device, one or more resource sets of a first category which are used for transmitting uplink control information (UCI) in an uplink control channel (FIG. 16, ¶¶ [0196] – [0198] illustrating and describing that the UE determines a resource set for transmitting UCI data (i.e. first category used for transmitting UCI) in a symbol of a 2-symbol short PUCCH (i.e. uplink control channel) from the determined at least two resource sets according to the configuration signaling (¶¶ [0054], [0197], [0198] as mapped above for the receiving step); and sending, by the terminal device, the uplink control channel, wherein the uplink control channel comprises the UCI (¶¶ [0196] – [0198], in particular, ¶ [0196] describes a scenario in which DMRS is transmitted before the UCI data.  Thus, the terminal device necessarily transmits the short PUCCH including the UCI.  See also ¶¶ [0215], [0216]), wherein frequency domain positions of at least two resource elements in each resource set of the at least two resource sets are different (¶ [0196], FIG. 16 illustrating that the frequency domain positions of the shaded (i.e. reference symbol (RS)) resource elements are different and the frequency domain positions  of the non-shaded (i.e. UCI) resource elements are different), 
	Yin does not teach wherein a quantity of the at least two resource sets is determined based on a received set division parameter, and wherein the received set division parameter comprises a quantity of resource sets.  
	In analogous art, Guan teaches wherein a quantity of the at least two resource sets is determined based on a received set division parameter and wherein the received set division parameter comprises a quantity of resource sets (p. 9/17 of the English translation, lines 14-22 . . . the user equipment may obtain, by using the uplink control data resource configuration information sent by the access network device, the frequency resource that sends the uplink data as the first frequency resource. For example, the user equipment determines that the resources scheduled to send the uplink data channel are distributed in the K unit resource sets .  . . the user equipment may first receive the allocation information about the unit resource set sent by the access network device. For example, the user equipment determines how many unit resource sets are divided into uplink channel resources, and how many RB resources are included in each unit resource set {uplink control data resource configuration information specifying K unit resource sets reads on received set division parameter comprising a quantity of resource sets}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin in order for the base station to communicate a quantity of resource sets as taught by Guan.  One would have been motivated to do so in order to enable terminal devices to use different resource sets for UCI and reference signals, which improves demodulation performance of a PUCCH (Guan page 5/17 last paragraph – page 6/17, line 4 of the English translation).
 
	Regarding claim 3, the combination of Yin and Guan, specifically Yin, teaches wherein, a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in one resource set of the second category corresponding to the uplink reference signal (FIG. 16 illustrates that the length of the reference signal sequence is equal to a quantity of the shaded resource elements included in the uplink reference signal resource set.  As shown in FIG. 16, the quantity of resource elements is a maximum of 12 resource elements); or, a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in a single resource block in one resource set of the second category corresponding to the uplink reference signal.

	Regarding claim 6, the combination of Yin and Guan, specifically Yin, teaches wherein, resource elements in the each resource set of the at least two resource sets belong to one resource block in frequency domain (FIG. 10 illustrating that the PRB (i.e. resource block) = 12 subcarriers; ¶ [0196], FIG. 16 illustrates that for both the reference signal and UCI resource sets, the number of resource elements is 12 (i.e. 12 subcarriers).  Thus, the resource elements in each resource set of the at least two resource sets belong to one resource block in the frequency domain.)

	Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 21 UE 2102) comprising a processor (FIG. 21 processor 2103); a receiver (FIG. 21 receiver 2120); and a transmitter (FIG. 21 transmitter 2158) as taught by Yin.

	Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 50, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 52, the combination of Yin and Guan, specifically Yin, teaches wherein, resource elements belonging to one time domain symbol in the each resource set of the at least two resource sets are distributed with an equal interval in frequency domain (FIG. 16 illustrating that resource elements belonging to one time domain symbol in each resource set for transmitting the reference signal and the UCI are distributed with an equal interval, i.e. the sizes of each resource elements are identical).
	
	Regarding claim 73,  Yin teaches an apparatus (FIG. 22 gNB 2260) comprising: a processor (FIG. 22 processor 2203), used for determining at least two resource sets (¶ [0054] discloses that the PUCCH format of a UE is configured by a base station; FIG. 16 and ¶¶  ¶¶ [0196] – [0198] two symbol PUCCH with one symbol including resource elements (i.e. a first resource set) for a UE to transmit a reference signal (shaded resource elements) and the other symbol including resource elements (i.e. a second resource set) for a UE to transmit UCI (non-shaded resource elements)), wherein frequency domain positions of at least two resource elements in each resource set of the at least two resource sets are different (¶ [0196], FIG. 16 illustrating that the frequency domain positions of the shaded (i.e. reference symbol (RS)) resource elements are different and the frequency domain positions of the non-shaded (i.e. UCI) resource elements are different); a transmitter (FIG. 22 transmitter 2217), used for sending a configuration signaling to a terminal (¶ [0054] the PUCCH format of a UE may be configured by a base station; FIG. 16; ¶¶ [0217], [0218] disclose that the gNB determines the PUCCH format and configuration and transmits it to the UE), wherein the configuration signaling is used for configuring one or more resource sets of the first category, which are used for transmitting an uplink control information (UCI) in an uplink control channel (¶ [0054], [0197], [0198] FIG. 16 illustrating the two symbol PUCCH with a configured resource set for transmitting the UCI); and a receiver (FIG. 22 receiver 2278), used for receiving the uplink control channel (¶ [0218]).
	Yin does not teach wherein a quantity of the at least two resource sets is determined based on a received set division parameter, and wherein the received set division parameter comprises a quantity of resource sets.  
	In analogous art, Guan teaches wherein a quantity of the at least two resource sets is determined based on a received set division parameter and wherein the received set division parameter comprises a quantity of resource sets (p. 9/17 of the English translation, lines 14-22 . . . the user equipment may obtain, by using the uplink control data resource configuration information sent by the access network device, the frequency resource that sends the uplink data as the first frequency resource. For example, the user equipment determines that the resources scheduled to send the uplink data channel are distributed in the K unit resource sets .  . . the user equipment may first receive the allocation information about the unit resource set sent by the access network device. For example, the user equipment determines how many unit resource sets are divided into uplink channel resources, and how many RB resources are included in each unit resource set {uplink control data resource configuration information specifying K unit resource sets reads on received set division parameter comprising a quantity of resource sets}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yin in order for the base station to communicate a quantity of resource sets as taught by Guan.  One would have been motivated to do so in order to enable terminal devices to use different resource sets for UCI and reference signals, which improves demodulation performance of a PUCCH (Guan page 5/17 last paragraph – page 6/17, line 4 of the English translation).

	Regarding claim 75, the combination of Yin and Guan, specifically Yin, teaches wherein a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in one resource set of the second category corresponding to the uplink reference signal (FIG. 16 illustrates that the length of the reference signal sequence is equal to a quantity of the shaded resource elements included in the uplink reference signal resource set.  As shown in FIG. 16, the quantity of resource elements is a maximum of 12 resource elements); or a length Q of a reference signal sequence used for the uplink reference signal is equal to a quantity of resource elements in a single resource block in one resource set of the second category corresponding to the uplink reference signal.

Claims 7, 51, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Guan, and further in view of Hwang et al. (US PG Pub 2019/0158329 A1, hereinafter “Hwang”).
	Regarding claim 7, the combination of Yin and Guan does not explicitly teach wherein, resource elements in the each resource set of the at least two resource sets belong to a plurality of resource blocks in frequency domain, and the uplink control channel is transmitted through the plurality of resource blocks.
	In analogous art, Hwang teaches wherein, resource elements in the each resource set of the at least two resource sets belong to a plurality of resource blocks in frequency domain (FIG. 9(2-a) illustrating resource elements in a set of DMRS signals (i.e. reference signals) and a set of signals other than reference signals (for example UCI) belong to a plurality of resource blocks in the frequency domain; ¶ [0135] – [0137] disclose that in FIG. 9(2-a) DMRS sequence is mapped to discontinuous resource elements of a symbol (i.e. resource set of reference signals) and UCI is mapped to all or some resource elements except for the DMRS), and the uplink control channel is transmitted through the plurality of resource blocks (¶¶ [0135] – [0137] teach that the REs/sequence depicted in FIG. 9(2-a) are transmitted through a PUCCH (i.e. control channel)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin and Guan in order to transmit the resource sets in a plurality of resource blocks as taught by Hwang.  One would have been motivated to do so in order to transmit more information in the same amount of time, thereby improving system throughput.

	Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 70, the combination of Yin and Guan does not explicitly teach wherein the configuration signaling is used for explicitly configuring the one or more resource sets of the second category, and implicitly indicating that the one or more resource sets of the first category is other resource sets except the one or more resource sets of the second category.
	In analogous art, Hwang teaches wherein the configuration signaling is used for explicitly configuring the one or more resource sets of the second category, and implicitly indicating that the one or more resource sets of the first category is other resource sets except the one or more resource sets of the second category (¶ [0129] a time domain capable of transmitting a PUCCH . . .  consisting of resource blocks having at least a predetermined size may be aligned for each cell. . . information on the configured cell-specific subframe set or cell-specific symbol set may be transferred to the UE through higher layer signaling; FIG. 9(2-a) illustrating resource elements in a set of DMRS signals (i.e. reference signals) and a set of signals other than reference signals (for example UCI) belong to a plurality of resource blocks in the frequency domain; ¶ [0135] – [0137] disclose that in FIG. 9(2-a) DMRS sequence is mapped to discontinuous resource elements of a symbol (i.e. resource set of reference signals) and UCI is mapped to all or some resource elements except for the DMRS {interpreted as the DMRS sequence (i.e. second category) mapped to REs can be configured by higher layer signaling (i.e. explicitly configured) and because UCI (i.e. first category) can be mapped to the other/blank resources not occupied by DMRS, the configuration implicitly indicates that UCI can be mapped to the other resources (i.e. resource set)}). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin and Guan in order to implement the teachings of Hwang.  One would have been motivated to do so in order to transmit UCI in resource elements not occupied by DMRS, thereby maximizing the amount of information transmitted in a resource block which increases system throughput.

Regarding claim 72, the claim is interpreted and rejected for the same reason as set forth for claim 70.

Claims 11 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Guan, and further in view of Gao et al. (US PG Pub 2019/0045536 A1, hereinafter “Gao”).
Regarding claim 11, Yin teaches wherein at least one resource set of the first category is used for transmitting the UCI (FIG. 16; ¶¶ [0196] – [0198], in particular, ¶ [0196] describes a scenario in which DMRS is transmitted before the UCI data.  Thus, the terminal device necessarily transmits the short PUCCH including the UCI on the resource set for UCI (i.e. non-shaded resource elements in FIG. 16).
Yin does not explicitly teach each resource set of the first category is used for transmitting one UCI modulation symbol; and each UCI modulation symbol, after spreading is performed, is mapped to all resource elements in the at least one resource set of the first category for transmission.
In analogous art, Gao teaches each resource set of the first category is used for transmitting one UCI modulation symbol (¶ [0028] . . . performing channel coding and rate matching for the uplink control information based upon the quantity of code bits to obtain corresponding modulated symbols (reads on UCI modulation symbols) . . . mapping the spread modulated symbols with the length of N onto an RE group in a symbol in the determined resources for transmission, wherein the RE group includes N REs (i.e. mapping the spread modulated symbols onto an RE group reads on each resource set/RE group is used for transmitting one UCI modulation symbol)); and each UCI modulation symbol, after spreading is performed (¶ [0028] i.e. spread modulated symbols), is mapped to all resource elements in the at least one resource set of the first category for transmission (¶ [0028] mapping the spread modulated symbols with the length of N onto an RE group in a symbol in the determined resources for transmission (mapping onto an RE group in a symbol in the determined resources reads on mapped to all resource elements in the at least one resource set of the first category (i.e. UCI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin and Guan in order to implement the modulation and spreading techniques as taught by Gao.  One would have been motivated to do so in order for a device operating a new communication service requiring reduced system latency to transmit UCI in a shortened timeframe, thereby meeting system performance requirements and ensuring quality of service.  (Gao ¶¶ [0003], [0015])

	Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Claims 53, 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, in view of Guan, and further in view of Mathworks, “Resource Element Groups (REGs) – MATLAB & Simulink,” https://www.mathworks.com/help/lte/ug/resource-element-groups-regs-1.html#bt09fji, May 24, 2016, hereinafter “Mathworks”).
	Regarding claim 53, Yin teaches wherein the configuration signaling comprises a set index of a resource set of the first category (¶ [0116] discloses that a list of supported short PUCCH formats including index can be configured to the UE, where the supported formats including spreading sequence on UCI data symbols.  Thus, Yin discloses a set index of a resource set for UCI (i.e. first category)). 
	Yin does not explicitly teach wherein a mode for establishing a set index of the at least two resource sets comprises one of the following:  the at least two resource sets are indexed according to an order of firstly frequency domain and then time domain; or, the at least two resource sets are indexed according to an order of firstly time domain and then frequency domain; or, the at least two resource sets are indexed in each of resource blocks according to an order of firstly frequency domain and then time domain, and then indexed according to an ascending or descending order of the resource blocks; or, the at least two resource sets are indexed in each of resource blocks according to an order of firstly time domain and then frequency domain, and then indexed according to an ascending or descending order of the resource blocks.
	In analogous art, Mathworks teaches that at least two resource sets are indexed according to an order of firstly frequency domain and then time domain (Section entitled Resource Element Group Indexing discloses that resource element groups (i.e. resource sets) are indexed by subcarrier index k first (i.e. frequency domain first) and then by OFDM Symbol index l (i.e. time domain)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yin and Guan such that a mode for establishing a set index of the at least two resource sets comprises indexing the resource sets as taught by Mathworks.  One would have been motivated to do so in order to indicate to the UE a mapping of control channels to resource elements, enabling the UE to quickly identify resources used for communication with a base station, thereby decreasing system latency.  (Mathworks, section entitled Resource Element Groups (REGs))

	Regarding claim 76, the claim is interpreted and rejected for the same reason as set forth for claim 53.

	Regarding claim 77, the claim is interpreted and rejected for the same reason as set forth for claim 53.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413